Citation Nr: 1721285	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  06-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for Dupuytren's contracture of the right hand.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2014.  

This case was initially before the Board in November 2014, at which time the Board dismissed a number of withdrawn claims and remanded others.  During the pendency of the remand, the AOJ awarded service connection for PTSD, bilateral hearing loss and tinnitus in a February 2017 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran's last VA examination of his right hand disability was in January 2017.  The Board has reviewed that examination report and notes that it is not adequate as it does not appear that any passive, weightbearing or non-weightbearing range of motion testing was performed at that time.  Consequently, the Board must remand the right hand claim in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

The TDIU claim is intertwined with the remanded right hand disability claim and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the East Orange VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his right hand disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed.  

The right hand must be tested for pain in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examiner should comment on the functional impairment of the Veteran's right hand disability, particularly on his occupational functioning.  

The examiner should first obtain a history from the Veteran describing his highest level of education and his occupational history since military service.  

The examiner should then describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers, typing or using a keyboard, answering a phone, filing papers, sitting, standing, walking, lifting, carrying, grasping, pushing, and pulling for up to eight hours per day.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  After completion of the above development as well as any other development deemed appropriate, the AOJ should readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

